Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION

Status of Claims

Claims 1-9 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,8 and 9  are rejected under 35 U.S.C 103 as being patentable over Achin et al.  (USPUB 20180046926) in view of KOBAYASHI et al.  (USPUB 20170061329).

 As per claim 1, Achin et al. teaches A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process ( Paragraph [0477]- “…The computer readable medium or media may be non-transitory.  The computer readable medium or media can be transportable, such that the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of predictive modeling as discussed above….”) , the process comprising: acquiring a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period ( First feature from machine learning model taught within Paragraphs [0050-0051] and chronological  state taught within Paragraphs [0350-0351]) the first feature being a feature of the first chronological state ( Paragraphs [0413-0414]) ; acquiring a second feature  ( Generating a second feature taught within Paragraphs [0052-0053])    , the second feature being a feature of the second chronological state in a second period including a period after the first result is determined ( Paragraphs [0054-0055] and [0350]) ;
	Achin et al. does not explicitly teach generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result.  
	However, within analogous art, KOBAYASHI et al.  teaches generating, based on the first feature and the second feature( The machine learning algorithm to generate the features taught within Paragraph [0053-0054]-“ a plurality of machine learning algorithms by using some of the data 11a held in the storage unit 11 as the training data and generates a model for each of the machine learning algorithms.  For example, an individual model is a function that acquires a value of at least one variable indicating a factor as an argument and that outputs a value of a variable indicating a result (a predicted value indicating a result)…”) ,  
training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable( Paragraph [0050]- “…A single unit data indicates a single case and includes, for example, a value of at least one variable (which may be referred to as an explanatory variable or an independent variable) indicating a factor and a 
value of a variable (which may be referred to as an objective variable or a dependent variable) indicating a result. ….” And Paragraph [0075-0076]) , the second result being obtained by changing the determined first result (The result value of the model outputs taught within Paragraphs [0077-0078]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of KOBAYASHI et al.  within the modified teaching of the  Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al. because the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.    provides a system and method for implementing plurality of machine learning algorithms for efficient prediction performance. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.   within the modified teaching of the  Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al.  for implementation of a system and method with plurality of machine learning algorithms for efficient prediction performance.

As per claim 2, Combination of Achin et al. and KOBAYASHI et al. teaches claim 1, 
Achin et al.  does not explicitly teach wherein a neural network is utilized as the learning model, and the process further comprises: changing parameters of the neural network such that an error between an output result when the explanatory variable is input to the neural network and correct answer information that is the objective variable becomes smaller.  
	However, within analogous art, KOBAYASHI et al. wherein a neural network is utilized as the learning model ( Machine learning and neural network  taught within Paragraph [0008]) , and the process further comprises: changing parameters of the neural network such that an error between an output result when the explanatory variable is input to the neural network and correct answer information that is the objective variable becomes smaller ( Error calculation taught within Paragraph [0009] and explanatory variable and objective variable taught within  Paragraph [0050]- “…value of at least one variable (which may be referred to as an explanatory variable or an independent variable) indicating a factor and a value of a variable (which may be referred to as an objective variable or a dependent variable) indicating a result.” And Paragraphs [0076-0077]).  



As per claim 8, Achin et al. teaches A training data generation ( Paragraphs [0014-0015])  method, comprising :acquiring, by a computer, a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first  ( Paragraph [0046]) chronological state of the target in the first period ( First feature from machine learning model taught within Paragraphs [0050-0051] and chronological  state taught within Paragraphs [0350-0351]), the first feature being a feature of the first chronological state ( Paragraphs [0413-0414]) ; acquiring a second feature by inputting a second chronological state to the machine learning model ( Generating a second feature taught within Paragraphs [0052-0053])    , the second feature being a feature of the second chronological state in a second period including a period after the first result is determined ( Paragraphs [0054-0055] and [0350]) ;
	Achin et al. does not explicitly teach generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result.  
	However, within analogous art, KOBAYASHI et al.  teaches generating, based on the first feature and the second feature ( The machine learning algorithm to generate the features taught within Paragraph [0053-0054]-“ a plurality of machine learning algorithms by using some of the data 11a held in the storage unit 11 as the training data and generates a model for each of the machine learning algorithms.  For example, an individual model is a function that acquires a value of at least one variable indicating a factor as an argument and that outputs a value of a variable indicating a result (a predicted value indicating a result)…”) ,  
training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable ( Paragraph [0050]- “…A single unit data indicates a single case and includes, for example, a value of at least one variable (which may be referred to as an explanatory variable or an independent variable) indicating a factor and a 
value of a variable (which may be referred to as an objective variable or a dependent variable) indicating a result. ….” And Paragraph [0075-0076]) , the second result being obtained by changing the determined first result (The result value of the model outputs taught within Paragraphs [0077-0078]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of KOBAYASHI et al.  within the modified teaching of the  Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al. because the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.    provides a system and method for implementing plurality of machine learning algorithms for efficient prediction performance. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.   within the modified teaching of the  Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al.  for implementation of a system and method with plurality of machine learning algorithms for efficient prediction performance.

As per claim 9, Achin et al. teaches An information processing apparatus ( Information systems taught within Paragraph [0179]), comprising: a memory; and a processor coupled to the memory and the processor( Paragraphs [0060-0061]) configured to: acquire a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first  ( Paragraph [0046]) chronological state of the target in the first period ( First feature from machine learning model taught within Paragraphs [0050-0051] and chronological  state taught within Paragraphs [0350-0351]), the first feature being a feature of the first chronological state( Paragraphs [0413-0414]); acquire a second feature by inputting a second chronological state to the machine learning model (Generating a second feature taught within Paragraphs [0052-0053]), the second feature being a feature of the second chronological state in a second period including a period after the first result is determined ( Paragraphs [0054-0055] and [0350]); 
	Achin et al. does not explicitly teach generate, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result.  
	However, within analogous art, KOBAYASHI et al.  teaches generating, based on the first feature and the second feature ( The machine learning algorithm to generate the features taught within Paragraph [0053-0054]-“ a plurality of machine learning algorithms by using some of the data 11a held in the storage unit 11 as the training data and generates a model for each of the machine learning algorithms.  For example, an individual model is a function that acquires a value of at least one variable indicating a factor as an argument and that outputs a value of a variable indicating a result (a predicted value indicating a result)…”) ,  
training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable ( Paragraph [0050]- “…A single unit data indicates a single case and includes, for example, a value of at least one variable (which may be referred to as an explanatory variable or an independent variable) indicating a factor and a 
value of a variable (which may be referred to as an objective variable or a dependent variable) indicating a result. ….” And Paragraph [0075-0076]), the second result being obtained by changing the determined first result (The result value of the model outputs taught within Paragraphs [0077-0078]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of KOBAYASHI et al.  within the modified teaching of the  Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al. because the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.    provides a system and method for implementing plurality of machine learning algorithms for efficient prediction performance. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning management apparatus and method    mentioned by KOBAYASHI et al.   within the modified teaching of the Systems for time-series predictive data analytics, and   related methods and apparatus mentioned by Achin et al.  for implementation of a system and method with plurality of machine learning algorithms for efficient prediction performance.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

2.          Claims 3,4,5,6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 
 

As to claim 3 , prior art of record does not teach or suggest the limitation mentioned within claim 3: “ … extracting the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; extracting the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and determining whether to change the objective variable of the second piece of training data based on the first feature and the second feature. ” 

As to claim 4, The following claim depends on objected allowable claim 3, therefore the following claim is considered as objected allowable claim. 

As to claim 5, The following claim depends on objected allowable claim 3, therefore the following claim is considered as objected allowable claim. 

As to claim 6, The following claim depends on objected allowable claim 3, therefore the following claim is considered as objected allowable claim. 

As to claim 7, The following claim depends on objected allowable claim 3, therefore the following claim is considered as objected allowable claim. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637